Matter of Jones (2017 NY Slip Op 01300)





Matter of Jones


2017 NY Slip Op 01300


Decided on February 16, 2017


Appellate Division, First Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2017
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

David Friedman,Justice Presiding,
John W. Sweeny, Jr.
Dianne T. Renwick
David B. Saxe
Judith J. Gische,Justices.


M-5788 

[*1]In the Matter of Paul H. Jones, a suspended attorney: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Paul H. Jones, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Paul H. Jones, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on September 12, 1979.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Jun H. Lee, of counsel), for petitioner.
No appearance for respondent.


PER CURIAM


Respondent Paul H. Jones was admitted to the practice of law in the State of New York by the Second Judicial Department on September 12, 1979. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
By order entered November 20, 2013, effective that date, this Court suspended respondent from the practice of law, as part of a mass suspension, pursuant to Judiciary Law § 90(2) and § 468-a, for failure to maintain his attorney registration.
By order entered April 12, 2016, this Court suspended respondent from the practice of law pursuant to the Rules of the Appellate Division, First Department (22 NYCRR) § 603.4(e)(1)(i), on additional grounds, based upon his failure to cooperate with the Departmental Disciplinary Committee's (Committee) investigation of a client complaint alleging that he had failed to provide competent legal services and had mistreated her (139 AD3d 107 [1st Dept 2016]).
The Committee's motion to suspend respondent for failure to cooperate with the Committee's investigation of a client complaint was served on respondent via first class mail and
certified mail, return receipt requested, and included a notice stating that "an attorney who is suspended and who has not appeared or applied to the Committee or the Court for a hearing or reinstatement for six months from the date of the order of suspension, may be disbarred without further notice." On April 15, 2016, the Committee served notice of entry of this Court's suspension order on respondent via first class mail and certified mail, return receipt requested, and received a signed receipt with an indecipherable signature.
The Committee now moves to disbar respondent pursuant to 22 NYCRR 1240.9(b), on the ground that he has failed to respond to or appear for further investigatory or disciplinary proceedings within six months from the date of the order of suspension. Respondent was served with the instant motion to disbar by first class mail and certified mail, return receipt requested, and has not submitted a response. As respondent has neither responded to nor appeared for further investigatory or disciplinary proceedings within six months from this Court's April 12, 2016 order of suspension, he should be disbarred (see Matter of McCann, 143 AD3d 98 [1st Dept 2016]).
Accordingly, the Committee's motion for an order disbarring respondent pursuant to 22 NYCRR 1240.9(b) should be granted and his name stricken from the roll of attorneys in the State of New
York, effective immediately.
All concur.
Order filed.
(February 16, 2017)